 1   JOSEPH A. LIEBMAN
     Nevada Bar No. 10125
 2   BAILEYKENNEDY
     8984 Spanish Ridge Avenue
 3   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 4   Facsimile: 702.562.8821
     JLiebman@BaileyKennedy.com
 5
     Attorneys for Defendant
 6   Mitchell Reed Sussman

 7                                UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9
     DIAMOND RESORTS INTERNATIONAL,
10   INC., a Delaware corporation; DIAMOND
     RESORTS CORPORATION, a Maryland                      Case No. 2:17-cv-03007-APG-VCF
11   corporation; DIAMOND RESORTS U.S.
     COLLECTION DEVELOPMENT, LLC, a
12   Delaware limited liability company; and
     DIAMOND RESORTS MANAGEMENT, INC.,                    STIPULATION AND ORDER
13   an Arizona corporation,                              REGARDING MITCHELL R.
                                                          SUSSMAN’S RESPONSE TO THE
14                                 Plaintiffs,            AMENDED COMPLAINT FOR
                                                          DAMAGES AND INJUNCTIVE RELIEF
15                  vs.                                   [ECF 59]

16   REED HEIN & ASSOCIATES, LLC d/b/a                    (First Request)
     TIMESHARE EXIT TEAM, a Washington
17   limited liability company; BRANDON REED, an
     individual and citizen of the State of Washington;
18   TREVOR HEIN, an individual and citizen of
     Canada; THOMAS PARENTEAU, an individual
19   and citizen of the State of Washington; HAPPY
     HOUR MEDIA GROUP, LLC, a Washington
20   limited liability company; MITCHELL R.
     SUSSMAN, ESQ., d/b/a THE LAW OFFICES
21   OF MITCHELL REED SUSSMAN &
     ASSOCIATES, an individual and citizen of the
22   State of California; SCHROETER,
     GOLDMARK & BENDER, P.S., a Washington
23   professional services corporation; and KEN B.
     PRIVETT, ESQ., a citizen of the State of
24   Oklahoma,

25                                 Defendants.

26

27

28

                                                 Page 1 of 3
 1          Plaintiffs Diamond Resorts International, Inc., Diamond Resorts Corporation, Diamond
 2   Resorts U.S. Collection Development, LLC, and Diamond Resorts Management, Inc. (“Diamond”),
 3   and Defendant Mitchell R. Sussman d/b/a The Law Offices of Mitchell Reed Sussman & Associates
 4   (“Sussman”), by and through their respective counsel, stipulate and agree as follows:
 5          1.      On January 4, 2019, Diamond filed an Amended Complaint for Damages and
 6   Injunctive Relief [ECF 59], naming Sussman as a Defendant for the first time (the “Amended
 7   Complaint”);
 8          2.      Diamond served Sussman pursuant to California Code of Civil Procedure § 415.20.
 9          3.      Because this matter has been pending for more than one year prior to Sussman being
10   named as a Defendant, he and his counsel require additional time to get up to speed before
11   responding to the Amended Complaint.
12          4.      Diamond and Sussman have agreed that Sussman shall respond to the Amended
13   Complaint on or before February 28, 2019.
14          5.      This is the first stipulation to extend the deadline to file a response to the Amended
15   Complaint. This stipulation is made in good faith and not to delay the proceedings.
16          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17    DATED this 5th day of February, 2019.              DATED this 5th day of February, 2019.
18    SHUTTS & BOWEN LLP                                 BAILEYKENNEDY
19
      By:    /s/ Daniel Barsky                           By:     /s/ Joseph Liebman
20           DANIEL J. BARSKY                                    JOSEPH A. LIEBMAN
             200 South Biscayne Blvd., Suite 4100                8984 Spanish Ridge Avenue
21           Miami, FL 33131                                     Las Vegas, NV 89148
22    Attorneys for Diamond                              Attorneys for Sussman
23
            IT IS SO ORDERED.
24

25                                                 UNITED STATES MAGISTRATE JUDGE
26
                                                               2-5-2019
27                                                 DATED:
28

                                                  Page 2 of 3
 1                                     CERTIFICATE OF SERVICE
 2          I certify that I am an employee of BAILEYKENNEDY and that on the 5th day of
 3   February, 2019, service of the foregoing STIPULATION AND ORDER REGARDING
 4   MITCHELL R. SUSSMAN’S RESPONSE TO THE AMENDED COMPLAINT FOR
 5   DAMAGES AND INJUNCTIVE RELIEF [ECF 59] (First Request) was made by mandatory
 6   electronic service through the United States District Court’s electronic filing system and/or by
 7   depositing a true and correct copy in the U.S. Mail, first class postage prepaid, and addressed to the
 8   following at their last known address:
 9             KIMBERLY MAXSON-RUSHTON                   Email:
               GREGORY A. KRAEMER                        krushton@cooperlevenson.com
10             COOPER LEVENSON, P.A.                     gkraemer@cooperlevenson.com
               1835 Village Center Circle
11             Las Vegas, NV 89134                       Attorneys for Plaintiffs

12
               ALFRED J. BENNINGTON, JR.                 Email:
13             GLENNYS ORTEGA RUBIN                      bbennington@shuttsw.com
               SHUTTS & BOWEN LLP                        grubin@shutts.com
14             300 South Orange Ave., Suite 1600
               Orlando, FL 32801                         Attorneys for Plaintiffs
15

16             DANIEL J. BARSKY                          Email:
               SHUTTS & BOWEN LLP                        dbarsky@shutts.com
17             200 South Biscayne Blvd., Suite 4100
               Miami, FL 33131                           Attorneys for Plaintiffs
18

19

20
                                                   _/s/ Sharon L. Murnane _________________
21                                                 Employee of BAILEYKENNEDY

22

23

24

25

26

27

28

                                                   Page 3 of 3
